UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 15-7648


HAROLD L. CYRUS,

                Petitioner - Appellant,

          v.

DAVID BALLARD, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:12-cv-09341)


Submitted:   March 31, 2016                 Decided:   April 28, 2016


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harold L. Cyrus, Appellant Pro Se.    Shannon Frederick Kiser,
OFFICE OF THE ATTORNEY GENERAL, Charleston, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Harold L. Cyrus seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and denying

relief on his 28 U.S.C. § 2254 (2012) petition.                             The order is

not    appealable       unless    a   circuit      justice      or    judge     issues    a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2012).

A     certificate      of      appealability      will    not        issue    absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies         this    standard    by

demonstrating         that     reasonable       jurists   would        find     that    the

district       court’s      assessment    of    the   constitutional           claims    is

debatable      or     wrong.      Slack   v.     McDaniel,      529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

       We have independently reviewed the record and conclude that

Cyrus has not made the requisite showing.                    Accordingly, we deny

Cyrus’ motion for a certificate of appealability, deny leave to

proceed in forma pauperis, and dismiss the appeal.                            We dispense

with oral argument because the facts and legal contentions are

                                            2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                DISMISSED




                                     3